EXHIBIT 10.1

  

ASSIGNMENT AND ASSUMPTION OF REAL ESTATE CONTRACT

 

THIS ASSIGNMENT AND ASSUMPTION OF REAL ESTATE CONTRACT (this “Assignment”) is
made as of March 17, 2020 (the “Effective Date”), by and between (i) LIGHTSTONE
ACQUISITIONS VI LLC, a Delaware limited liability company (“Assignor”), and (ii)
LVP BH AUTUMN BREEZE LLC, a Delaware limited liability company (“Assignee”).

  

WITNESSETH:

 

WHEREAS, Passco Autumn Breeze DST (“Seller”), and Assignor are parties to that
certain Real Estate Contract dated as of February 19, 2020 (the “Agreement”),
pursuant to which Seller has agreed to sell and Assignor has agreed to purchase
the property known as the Autumn Breeze Apartments, and located at 14901 Beauty
Berry Lane, Noblesville, Indiana (“the Property”); and

 

WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to the Agreement, and Assignee desires to accept all of
Assignor’s right, title and interest in and to the Agreement and assume
Assignor’s obligations under the Agreement, as provided in this Assignment.

 

NOW THEREFORE, in consideration of the above recitals incorporated herein and
the mutual promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, Assignor and Assignee agree as follows:

 

1.    Assignment and Assumption of Agreement. Pursuant to 8.1 of the Agreement,
Assignor hereby assigns, transfers and conveys to Assignee all of Assignor’s
right, title and interest in, and delegates to Assignee all of Assignor’s
duties, undertakings, agreements, obligations and covenants under, the Agreement
with respect to the Property, and Assignee hereby accepts such assignment,
transfer and conveyance of the Agreement with respect to the Property, and
hereby assumes and agrees to be bound by and to perform and observe all of the
duties, undertakings, agreements, obligations and covenants under the Agreement
with respect to the Property that are to be performed by Assignor thereunder in
accordance with the terms of the Agreement.

  

2.    Representations and Warranties. Assignor represents and warrants to
Assignee that Assignor has full power, authority and right to execute and
deliver this Assignment. Assignee represents and warrants to Assignor that such
Assignee has full power, authority and right to execute and deliver this
Assignment.

 

3.    Reliance. This Assignment may be relied upon as conclusive proof that the
Agreement has been assigned to Assignee as provided herein.

 

 

 

 

4.    Further Assurances. Assignor and Assignee each covenant and agree to
hereafter execute and acknowledge any and all agreements, contracts, leases,
licenses, applications, verifications and such other additional instruments and
documents as may be reasonably requested by the other party hereto in
furtherance of this Assignment or to carry out the intent hereof. 

 

5.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the successors and assigns of Assignor and Assignee. 

 

6.    Governing Law. This Assignment shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Property is located. 

 

7.    Execution in Counterparts. This Assignment may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
such counterparts shall constitute one Assignment. To facilitate execution of
this Assignment, the parties may execute and exchange by telephone facsimile, or
by e-mail as a .pdf document or other electronic image, counterparts of the
signature pages, provided that executed originals thereof are promptly forwarded
to the other party by any of the delivery methods set forth in this Paragraph 7
other than facsimile. 

 

[Signatures appear on following page.]

 

 2 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above set fmth.

 

 

 



  ASSIGNOR:       LIGHTSTONE ACQUISITIONS VI LLC,   a Delaware limited liability
company       By: /s/ Joseph E. Teichman     Name:  Joseph E. Teichman    
Title:  Executive Vice President             ASSIGNEE:       LVP BH AUTUMN
BREEZE LLC,   a Delaware limited liability company           By:  /s/ Joseph E.
Teichman     Name: Joseph E. Teichman     Title: Executive Vice President,
General       Counsel and Secretary  

 

 



 

 

 3 



 

 